DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (US 2005/0010095).
Regarding claim 1, Stewart discloses an electroporation catheter comprising: a longitudinally-extending catheter shaft (62, 704 shows catheter body) comprising a proximal end portion and a distal end portion; a handle (view figures 9 for specific embodiment, [Para 0111 discusses handpiece 708]) attached to the proximal end portion of the catheter shaft (716 attaching handle 708 to catheter represented by dotted line); and a loop member (shaping wire 706) pull wire (pull wire 33) in a spiral configuration on an inside surface of the distal end portion of the catheter shaft for forming a loop member on the distal end portion of the catheter shaft (view figure 9 for spiral distal end section) wherein the loop member pull wire is attached to an attachment point on the distal end portion of the catheter shaft and to an attachment point on the handle the proximal end of the pull wire would be connected to the controlling handle member [0111-0117 with the shaping wire is slidably disposed within the catheter body 704 for selectively forming the distal portion 720 to the shape illustrated in Figure 9 and is considered by the examiner to be connected to an attachment point of the distal end portion of the catheter shaft and to the handle], and wherein the loop member pull wire is in the spiral configuration while the proximal end portion and distal end portion are in a straight configuration (view figure 9 with linear proximal section shown leading up to the spiral section intermediate portion 718 with linear leader section [discussed in Para 0115 and 0116]).  
Regarding claim 2, Stewart discloses the electroporation catheter of claim 1, further comprising one or more electrodes on the catheter shaft (electrodes 730, view figure 9).  
Regarding claim 3, Stewart discloses the electroporation catheter of claim 1, further comprising a guide wire lumen (view figure 8-9, [Para 0110 mentions that the shaping wire 706 can be fixed with a lumen which is not shown in the figure]).
Regarding claim 4, Stewart discloses the electroporation catheter of claim 1, wherein the loop member pull wire is formed from a memory shape alloy [Para 0064 and 0080 discusses the overview of the adjustable loop which can be incorporated into the embodiment of figure 9].   
Regarding claim 5, Stewart discloses the electroporation catheter of claim 4, wherein the memory shape alloy is a nickel-titanium memory shape alloy [Para 0064 and 0080 discusses the overview of the adjustable loop which can be incorporated into the embodiment of figure 9 and para 0099 discusses nickel-titanium].   
Regarding claim 6, Stewart discloses the electroporation catheter of claim 5, wherein the loop member pull wire is heat set to a pre-determined spiral configuration [Para 0064, 0080 and 0099 discuss the overview of the adjustable loop which can be incorporated into the embodiment of figure 9].   
Regarding claim 7, Stewart discloses the electroporation catheter of claim 1, wherein the catheter shaft is formed from a braided material ([Para 0096] and Figure 8 discusses braided shaft assembly).  
Regarding claim 8, Stewart discloses the electroporation catheter of claim 7, wherein the catheter shaft includes one or more layers of a polyether block amide material [Para 0096]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2005/0010095) in view of Mauch (US 2012/0197246).
Regarding claims 9 and 10, Stewart discloses the electroporation catheter of claim 8, but fails to disclose wherein the one or more layers of the polyether block amide material includes zones of varying stiffness and wherein the distal end portion of the catheter shaft has a different stiffness than the proximal end portion of the catheter shaft. However, Mauch discloses various catheter configurations and material types that can vary based on the desired type of use including using various stiffnesses if required [Para 0036-0038]. While it is an obvious feature when having a flexible and navigable distal end and a hand-held proximal portion to have various stiffnesses in order for the device to operate as desired, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the catheter of Stewart be comprised of various materials to alter the stiffness along the length of the catheter as taught by Mauch. Doing so would provide a catheter with the strength and stability to navigate through the body to the target site and a different stiffness at the treatment end when dealing with fragile tissue areas in order to treat the patient safely and effectively.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to incorporate “wherein the loop member pull wire is in the spiral configuration while the proximal end portion and distal end portion are in a straight conformation”. Upon review of the Stewart (US 2005/0010095 reference, the examiner has included similar embodiments of Stewart which include a catheter with a leading (distal) portion being linear as well as the proximal portion of the treatment end also being shown as linear as desired by Stewart. The loop member pull wire is described by Steward as being internal in the catheter and extending to the distal tip. Additionally, in Paragraph 0140, Stewart discloses that the various features in the different embodiments can be modified without departing from the spirit and scope of the invention. Stewart anticipates the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/           Examiner, Art Unit 3794            

/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794